      Case 4:20-cv-00235-JM-ERE Document 93 Filed 09/10/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

MICHAEL DEWAYNE MCCRAY                                                  PLAINTIFF
ADC #165654

V.                           NO. 4:20-cv-00235-JM-ERE

JAY WINTERS, et al.                                                  DEFENDANTS

                                      ORDER

      Now pending before the Court is Plaintiff Michael DeWayne McCray’s

motion for a Court Order compelling the Defendants to respond to his third request

for production of documents. Doc. 87. Defendants have responded to Mr. McCray’s

motion (Doc. 91) explaining that Mr. McCray filed the discovery requests at issue

with the Court (Doc. 80) rather than mailing those requests to counsel for the

Defendants, as the Court specifically instructed Mr. McCray to do in its Initial Order.

See Doc. 2. While the Court agrees that Mr. McCray should have mailed those

requests to counsel for the Defendants, Defendants were not excused from

responding to Mr. McCray’s discovery requests. However, at this time, discovery is

closed, and Defendants have moved for judgment on the pleadings. See Docs. 74,

89. Mr. McCray does not need responses to the outstanding discovery to respond to

the pending motion for judgment on the pleadings. Therefore, the Court will resolve

this pending motion before requiring Defendants to answer the discovery.
       Case 4:20-cv-00235-JM-ERE Document 93 Filed 09/10/21 Page 2 of 2




       Mr. McCray’s response to Defendants’ motion for judgment on the pleadings

must be filed by Friday, September 24, 2021.

       Accordingly, Mr. McCray’s motion to compel (Doc. 87) is DENIED IN

PART and GRANTED IN PART. If any of Mr. McCray’s claims remain after the

Court rules on the Defendants’ motion for judgment on the pleadings, Defendants

must respond to Mr. McCray’s outstanding discovery requests within fourteen (14)

days of any ruling allowing any claims to proceed.1

       IT IS SO ORDERED this 10th day of September, 2021.




                                           ____________________________________
                                           UNITED STATES MAGISTRATE JUDGE




       1
         The time for Defendants to file discovery responses will run from the date the United
States District Judge presiding over this case adopts any Recommendation on the pending motion
for judgment on the pleadings.
                                              2
